DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 08/13/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/16/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-11, 31-47 are currently under examination. Claims 3-4 were previously withdrawn. Claims 40-47 are new claims.
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 16/043,022, filed 07/23/2018, and names the inventor or at least one joint inventor named in the prior application. 
Priority claiming the benefit of US Provisional Application 62/663,049, filed 04/26/2018, is acknowledged.
Withdrawn Objections/Rejections

Response to Arguments
Applicant’s arguments filed 08/13/2021 have been fully considered but are not persuasive for the following reasons.
Applicant argues (on pages 8-9) that the reference of record Passerini does not teach the claim limitation as interpreted as initializing the second model using the outputs of the first model.
In response, the examiner has provided the teachings of Passerini with Fig.1 showing the first model from the heart of a patient suffering from arrhythmia wherein Passerini is proposing to assess the effect of ablation on another portion of the same heart suffering from arrhythmia with therefore a second model being the first model being updated with an additional ablative lesion (Fig.1 step 114 and [0048]) the performance of ablation being virtual and being applied on the same model with an additional scar/lesion. For clarification of the application of the additional lesion to the first model as modified by the effect of virtual ablation, the examiner has interpreted “the EP simulation using the patient-specific cardiac EP model is recalculated on the new tissue model” with the generic description provided by Passerini in [0014] with “Next, the patient-specific electrophysiology model can be used to identify pacing sites and ablation target candidates. During the intervention, the patient-specific electrophysiology model is updated based on new measurements” with the term “updated based on new measurements” is interpreted as using the previous values of the previous model, as described in Fig. 1 with the application of the update Patient-specific models in 118 to the performing the application of the arrow from 118 to 110 where the values output of step 108 are inputted in step 110, and therefore updating the model with the estimates of the first model with the new model being the first model with the addition of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claims 1, 2, 5-11, 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Passerini et al. (USPN 20150294082 A1; Pub.Date 09/15/2015; Fil.Date 04/10/2015).
Regarding claim 1, Passerini teaches one or more computing systems for bootstrapping the generating of modeled electromagnetic output of a heart (Title and abstract and Fig. 5 [0060] with computer 502 wit processor 504  including one or more CPU and one or more graphic processing units with the purpose of computing simulation of generation of electrophysiological output of a modeled heart “estimating patient-specific electrical diffusivity and action potential duration parameters of the patient-specific cardiac electrophysiology model based on the patient-specific anatomical heart model” as in claim 14), the one or more computing systems comprising: one or more computer-readable storage mediums ([0060] “The computer program instructions may be stored in a storage device 512 (e.g., magnetic disk) and loaded into memory 510 when execution of the computer program instructions is desired “) storing ([0013] “using data stored within the computer” wherein one of ordinary skill in the art would recognize that storing any form of data within a memory of a computer would be common and routine in the art especially for comparing data and optimizing the virtual ablation treatment applied to the heart model as taught by Passerini (Fig. 1, Fig. 4 and [0049]): a first modeled electromagnetic output for a first arrhythmia model of the heart at first simulation intervals, the first modeled electromagnetic output generated using a computational model of a heart ([0013] “using data stored within the computer” with “Embodiments of the present invention perform virtual pacing of the heart to test different configurations of a therapy” and “performed in real-time or near real-time to provide model-based guidance during an intervention procedure or can be performed off-line as a planning tool” and [0026] with EP data and image data are stored, and computer-executable instructions that when executed control the one or more computing systems to ([0060] and claim 53): initialize second modeled electromagnetic output for a second arrhythmia model of the heart to a first modeled electromagnetic output for one of the first simulation intervals (Fig. 1 step 114 and [0048] performing virtual ablation on the first model having arrhythmia regions to be treated therefore defining a modified model after virtual ablation initially being the first patient-specific EP model for one of the first simulation intervals/ cardiac period, the model after virtual ablation being the second arrhythmia model of the heart); and simulate using the computational model second modeled electromagnetic output for the second arrhythmia model based on the initialized second modeled electromagnetic output (Fig. 1 with step 118 with [0056] and [0059] to update the second model for simulation after virtual ablation/treatment to treat the arrhythmia regions ([0003]-[0005] for arrhythmia therapy) and computational EP data output); and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums ([0060] and claim 53).
Regarding claim 31, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the mutandis mutatis.
Regarding claim 44, as discussed in claim 1, Passerini teaches one or more computer-readable storage mediums storing computer-executable instructions that, when executed by one or more computing systems, bootstrap the generating of modeled electromagnetic output of a heart ([0060] “The computer program instructions may be stored in a storage device 512 (e.g., magnetic disk) and loaded into memory 510 when execution of the computer program instructions is desired “) with the computer-executable instructions comprising instructions to ([0060] and claim 53) to perform the same functional limitations as for method claim 31, therefore the claim 44 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 2, 5-11, 32-39, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Passerini.
Regarding claims 2 and 32, Passerini teaches the models based on heart with arrhythmia (Title and abstract and [0003]-[0005]) originated with localized scar ([0003] and Fig.2 for patient-specific anatomical heart model) therefore the first arrhythmia model and the second arrhythmia model are based on different scar locations within the heart.
Regarding claims 5 and 33, Passerini teaches for each of a plurality of simulation intervals, an electromagnetic mesh with a modeled electromagnetic value for each of a plurality of vertices of the electromagnetic mesh ([0020]-[0021]  the patient-specific heart morphology model is fused into a single volumetric mesh representation and surface elements of the mesh are tagged into surface zones with the segmented scar tissue and surrounding border zone is then mapped to the volumetric mesh representation of the heart chambers, with the use of the mesh nodes for simulation of the tissue ([0059]) with the calculation of the transmembrane potential at each node ([0032]).

Regarding claims 7 and 35, Passerini teaches the simulation performed using iteration until convergence of the results reading on until stability of the results compared to the measured results ([0039] “The procedure is then iterated until convergence. Local APDd can be estimated based on the EP mapping measurements of the patient in a similar fashion”) with, as discussed above, the first model being modified with a virtual ablation process (Fig. 1) as treatment of the scar inducing arrhythmia to define a second model for simulation to assess the effect of the ablation treatment in order to optimize the region to treat by ablation (Fig. 1, abstract and [0003]-[0005]) therefore teaching the computer- executable instructions initialize the second modeled electromagnetic output to the first modeled electromagnetic output of a first simulation interval after the first modeled electromagnetic output has stabilized as claimed.
Regarding claims 8 and 36, Passerini teaches, as discussed above, that the model is converging to the patient electrophysiological measured values ([0039] and Fig. 4 [0049]) therefore reading on the first modeled electromagnetic output has stabilized into a rhythm.
Regarding claims 9-10 and 37-38, Passerini teaches, as discussed above, the first arrhythmia model has a first geometry and the second arrhythmia model has a second geometry 
Regarding claims 11 and 39, Passerini teaches the second arrhythmia model represents the first arrhythmia model with an ablation pattern added as discussed above (Fig. 1) with the modification of the first model with a virtual ablation treatment at different chosen locations of the model in order to optimize the electrophysiological function of the heart of the patient (Fig. 4 and [0049]).
Regarding claims 40, 42, 45 and 46, Passerini teaches the first modeled electromagnetic output is represented by a first three-dimensional (3D) mesh and the second modeled electromagnetic output is represented by a second 3D mesh ([0020] “model is fused into a single volumetric mesh representation and surface elements of the mesh are tagged into surface zones” with as Fig.1 first model and second model and second model being the first model modified with the addition of the virtual ablation or scar/lesion induced by the virtual ablation) , each 3D mesh having vertices with associated values ([0039] “the action potential computed by the model of cardiac electrophysiology at each time step for each node in the patient-specific anatomical heart model is used to determine the active stress force F.sub.a applied at that node in the model of cardiac biomechanics”), wherein the computer- executable instructions initialize the second modeled electromagnetic output includes setting values of vertices of the second 3D mesh to values of vertices of the first 3D mesh (as discussed for the independent claims 1, 31, with Fig. 1 step 114 and [0048] performing virtual ablation on the first model having arrhythmia regions to be treated therefore defining a modified model after virtual ablation initially being the first patient-

Regarding claims 41, 43, similarly to independent claims 1 and 31, and claims 40, 42, 45-46, Passerini teaches the initializing includes setting modeled electromagnetic values of the second modeled electromagnetic output to modeled electromagnetic values of the first modeled electromagnetic output (Fig. 1 step 114 and [0048] performing virtual ablation on the first model having arrhythmia regions to be treated therefore defining a modified model after virtual ablation initially being the first patient-specific EP model for one of the first simulation intervals/ cardiac period, the model after virtual ablation being the second arrhythmia model of the heart, with clarification with [0014] “During the intervention, the patient-specific electrophysiology model is updated based on new measurements” with the ablation for intervention, as interpretation of the term “updated” as passing from previous values to new values, with as described in Fig. 1 with the application of the update Patient-specific models in 118 to the performing the application of the arrow from 118 to 110 where the values output of step 108 are inputted in step 110).
 
Regarding claim 47, as discussed above, Passerini teaches the computer- executable instructions further include instructions ([0060] and claim 53) to, for each of a plurality of the first simulation intervals (real time simulation [0013] “Embodiments of the present invention perform virtual pacing of the heart to test different configurations of a therapy” and “performed in real-time or near real-time to provide model-based guidance during an intervention procedure or can be performed off-line as a planning tool” with [0032] calculation of transmembrane potential as output .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK M MEHL/Examiner, Art Unit 3793                       

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785